DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-6 in the reply filed on 08/08/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because “STORAGE” is spelled incorrectly in Fig. 3 (item 255).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The claims are objected to because of the following informalities:  
In claim 1, the recitation of “determining a light-beam emission unit…from among the plurality of light-beam emission units” should be changed to “selecting a light-beam emission unit… from among the plurality of light-beam emission units,” in line with the specification (e.g., p. 4, lines 29-31; p. 5, line 2; p. 5, lines 17-18; p. 8, lines 6-7; p. 9, lines 6-7, etc.).  
The claims alternate between referring to “the part of the molded object” (claims 1-2, 6) and “the at least the part of the molded object” (claims 3-4). While the references are understood to refer back to the same element, it is recommended for all claims to refer back to simply “the part of the molded object,” as done in claim 1, for claim language consistency.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claim 1, “a light-beam emission unit for emitting a light beam…” The instant specification provides corresponding structure for a light-beam emission unit including rotatable mirrors (e.g., p. 4, lines 1-2). Mirrors 113 and 114a-b are depicted in Fig. 1, and mirrors 213 and 214a-b are depicted in Figs. 3-4 and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 5-6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “determining an angle of a light beam emitted…” in line 2. It is unclear if the recited “a light beam” is the same light beam emitted in claim 1 or a new/different light beam. Accordingly, the scope of the claim is unclear.
Similarly, claim 2 recites “according to an angle of the part of the molded object…” in lines 3-4. It is unclear if the recited “an angle of the part…” refers to the same angle of the part of the molded object from claim 1 or a new/different angle.
Claim 3 recites “the at least the part of the molded object has an angle…” It is not clear if the claim is intended to refer to the same angle previously introduced in claim 1, a different specific angle, or any angle of “the at least the part of the molded object”. Does Applicant intend to require “wherein the angle of the part of the molded object is not perpendicular to the laminating direction,” or similar?
Claim 5 specifies positions of a first and second light-beam emission unit relative to “an inner side of the molded object” and “an outer side of the molded object.” The scope of what qualifies as “an inner side” and “an outer side” of the molded object is unclear. For example, “inner” could mean any part of the interior, one side relative to the other, an underneath portion, etc. Furthermore, an “inner” and “outer” side of the molded object may vary during additive fabrication. Accordingly, one of ordinary skill in the art would not be reasonably apprised of the scope of the limitation.
Claim 6 recites the limitation "the parts" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Multiple parts (plural) which have been intermittently irradiated have not been defined by the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Levine et al., US 20190358736 A1.

Levine discloses a method for additive manufacturing wherein points in a given powder layer that are on the edge of a powder bed (such as an overhang) are irradiated with a separate energy beam from that which irradiates points near the horizontal center of the powder layer ([0017]). By irradiating edge points with a secondary energy beam, the surface finish is improved at the overhang regions ([0017], [0023], Abstract). Levine teaches the use of a plurality of galvo scanners (i.e., light beam emission units) to direct the separate energy beams according to an angle of the part relative to the normal of the build plate ([0010], [0021]-[0022], Fig. 2). In the case of an overhang, Levine teaches an angle of a directed energy beam is directly related to an angle of a surface of the object defined by a build vector projecting outward relative to the build plate center at an angle Φ relative to the normal of the build plate such that 90°>Φ>0°, or the directed energy beam angle is defined relative to the overhang angle ([0010], [0022]). Levine describes additively manufacturing objects having overhanging surfaces (e.g., surface 221 in Fig. 2) ([0020], [0022], [0026]).


    PNG
    media_image1.png
    528
    634
    media_image1.png
    Greyscale

Regarding claim 1, Levine discloses an additive manufacturing method for molding a molded object from a material by using an additive manufacturing apparatus comprising a plurality of light-beam emission units ([0010], [0017], [0019], Fig. 2), the additive manufacturing method comprising:
Determining a light-beam emission unit for emitting a light beam to at least a part of the molded object from among the plurality of light-beam emission units according to an angle of the part of the molded object with respect to a laminating direction thereof ([0017], [0021]-[0022], Fig. 2); and
Emitting the light beam to the part of the molded object from the determined light-beam emission unit ([0017], [0021]-[0022], Fig. 2).

Regarding claim 2, Levine discloses the additive manufacturing method of claim 1, further comprising determining an angle of a light beam emitted to the part of the molded object by using the determined light-beam emission unit according to an angle of the part of the molded object with respect to the laminating direction thereof (according to angle of part, overhang angle [0010], [0022], Fig. 2).

Regarding claim 3, Levine discloses the additive manufacturing method of claim 1, wherein the at least the part of the molded object has an angle other than an angle perpendicular to the laminating direction (see angle of overhang surface 221, Fig. 2).

Regarding claim 4, Levine discloses the additive manufacturing method of claim 1, wherein the at least the part of the molded object is an overhanging part of the molded object (Fig. 2, [0022]).

Regarding claim 5, Levine discloses the additive manufacturing method of claim 1, wherein the plurality of light-beam emission units include a first light-beam emission unit disposed above an inner side of the molded object (first galvo scanner 232) and a second light-beam emission unit disposed above an outer side of the molded object (second galvo scanner 242).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levine as applied to claim 1 above, and further in view of Spink et al., US 20180250775 A1.

Regarding claim 6, Levine discloses the additive manufacturing method of claim 1. Levine is silent as to intermittently emitting a light beam from the determined light-beam emission unit to the part of the molded object and emitting a light beam from the determined light-beam emission unit to an area located between the parts which have been intermittently irradiated with light beams.
In the same field of endeavor, in a disclosure related to additive manufacturing of three-dimensional objects comprising an overhang (Abstract), Spink describes intermittently emitting an energy beam as part of a tiling methodology ([0011], [0166]). Spink teaches a rim portion of a part can be formed using the tiling methodology, and an interior portion can be formed between the rim portions ([0224]-[0225], [0227], Figs. 36A-B, D). Spink teaches that the process can result in the portions of the 3D object having a smooth surface finish having a low Ra or Sa value ([0224]). Spink also teaches that modification of at least one characteristic of the energy beam during the tiling method, such as dwell time, intermission time, power density, etc., may prevent overheating of the transforming material along the contours of the object ([0264]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Levine to further specify intermittently emitting a light beam from the determined light-beam emission unit to the part of the molded object and emitting a light beam from the determined light-beam emission unit to an area located between the parts which have been intermittently irradiated with light beams, in order to achieve the effects of a smoother surface finish and reduced likelihood of overheating, as taught by Spink.
Please see also paragraph [0345] and Fig. 43A regarding these limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20210323091 A1, Chapman et al., teach an additive manufacturing method using multiple beam emitters wherein processors analyze the angle of incidence defined between each segment of the build part and each potential beam source location to select which beam source to utilize for emitting focused beams toward the segment. The method is used to form overhanging objects with improved surface quality.
WO 2021069124 A1, Bogner et al., also teach using a plurality of energy beams according to an angle of a part in order to improve manufacture of overhanging regions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        

/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754